

114 S1872 IS: Simplifying Financial Aid for Students Act of 2015
U.S. Senate
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1872IN THE SENATE OF THE UNITED STATESJuly 27, 2015Mr. Booker (for himself, Ms. Hirono, Mr. Franken, Ms. Stabenow, Mr. Schumer, Mr. Kaine, Ms. Mikulski, Mr. Tester, Mr. Markey, Mr. Murphy, Mr. Schatz, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to require the Secretary to provide for the use of data
			 from the second preceding tax year to carry out the simplification of
			 applications for the estimation and determination of financial aid
			 eligibility, to increase the income threshold to qualify for zero expected
			 family contribution, and for other purposes.
	
 1.Short titleThis Act may be cited as the Simplifying Financial Aid for Students Act of 2015.
 2.Using data for second preceding yearSection 480(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(a)(1)(B)) is amended to read as follows:
			
 (B)Notwithstanding section 478(a) and beginning not later than 180 days after the date of enactment of the Simplifying Financial Aid for Students Act of 2015, the Secretary shall provide for the use of data from the second preceding tax year when and to the extent necessary to carry out the simplification of applications (including simplification for a subset of applications) used for the estimation and determination of financial aid eligibility. Such simplification shall include the sharing of data between the Internal Revenue Service and the Department, pursuant to the consent of the taxpayer..
 3.Zero Expected Family ContributionSection 479(c) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(c)) is amended— (1)in paragraph (1)(B), by striking $23,000 and inserting $30,000; and
 (2)in paragraph (2)(B), by striking $23,000 and inserting $30,000.